Citation Nr: 0808628	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-21 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an effective date earlier than October 22, 
2003, for the grant of a total disability rating based on 
individual unemployability (TDIU).   



REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Attorney 
at Law



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from December 1966 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran's formal claim for TDIU was received by VA on 
October 22, 2003.  

2.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) was rated as 50 percent disabling from 
October 1, 2001 to March 4, 2003.  

3.  The veteran's PTSD has been rated as 100 percent 
disabling since March 4, 2003.   

4.  Service connection is in effect for several other 
disorders, none of which warranted a compensable evaluation 
prior to October 22, 2003.  

5.  In the March 2004 rating decision on appeal, the RO 
granted the veteran's claim for TDIU, effective October 22, 
2003.  

6.  The veteran was unemployable due to service-connected 
PTSD as of November 24, 2002.


CONCLUSION OF LAW

The criteria for an effective date of November 24, 2002, for 
the grant of TDIU, have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o)(2) (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an effective date for TDIU 
earlier than October 22, 2003.  

I.  Veterans Claims Assistance Act of 2000

VA is required to provide notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) to a claimant as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  More 
specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim 
and whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any 
other evidence in his or her possession that pertains to the 
claim.  Id. 

VA did not satisfy VCAA notification requirements here.  The 
RO sent the veteran a letter in March 2006, informing the 
veteran of disability evaluations and effective dates in 
general.  But this letter did not notify the veteran of the 
elements that comprise a claim for a TDIU.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
letter did not request from the veteran relevant evidence or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  The letter did not advise the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claim.  In 
addition, the letter was not provided to the veteran prior to 
the initial adjudication of his claim in March 2004.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the lack of complete 
notice here has been rebutted by the record and that 
proceeding with a final decision is appropriate in this 
matter.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  The veteran has not been 
harmed by lack of full notice for the following reasons:  
First, as will be further detailed below, the Board has 
granted the veteran's claim for an earlier effective date for 
his TDIU.  Therefore, any defect with respect to notice will 
be rectified by the RO when effectuating the award granted 
here.  Second, the veteran's attorney-representative, in 
letters to VA, demonstrates an understanding of the elements 
of earlier effective date claims, of TDIU claims, and of 
evidence needed to substantiate such claims.  This is 
demonstrated in the original claim, the notice of 
disagreement, and the September 2005 "Final Argument in 
Support of Appeal."  Third, in none of these submissions 
does the veteran or his representative request a new VCAA 
letter.  Fourth, the RO did send the veteran a VCAA 
notification letter in response to his increased rating claim 
for PTSD (filed along with his TDIU claim in October 2003).  
Though this letter does not address elements of a TDIU claim 
or of an earlier effective date for a TDIU claim, it does 
address elements of a claim for increase and evidence needed 
to substantiate such a claim, it requests from the veteran 
relevant evidence or information regarding evidence which VA 
should obtain, it advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate claims, and it was provided to the 
veteran prior to the initial adjudication of his claim.  See 
Mayfield, Dingess/Hartman, and Pelegrini, each supra.  For 
the foregoing reasons, the Board finds the deficient 
notification here to be harmless error.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear at a hearing to voice his contentions.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  Background Relevant to the Veteran's Claim for an 
Earlier Effective Date

In an August 1995 rating decision, the RO service-connected 
the veteran for PTSD at 30 percent disabling.  The veteran 
appealed to the Board the assigned rating.  In an August 2002 
decision, the Board granted the veteran a 100 percent rating 
from February 17, 1995 to January 21 1997, and then a 50 
percent evaluation from January 22, 1997.  The veteran did 
not appeal this decision.  

In August 2002, the veteran claimed entitlement to a 100 
percent evaluation based on inpatient hospitalization for his 
PTSD.  See 38 C.F.R. § 4.29 (2007).  In a January 2003 rating 
decision, the RO granted a 100 percent evaluation for PTSD 
from July 22, 2002.  From October 1, 2002, the RO again 
assigned a 50 percent evaluation.  

In October 2003, the veteran claimed entitlement to a 
permanent increased rating for his PTSD to 100 percent, and 
to a TDIU.  In the March 2004 rating decision on appeal, the 
RO assigned the veteran a 70 percent disability rating and 
TDIU, both effective October 22, 2003.  The veteran appealed 
this decision, arguing that an earlier effective date should 
be assigned for TDIU, although he did not specifically 
disagree with the effective date for the 70 percent rating.  

During the pendency of the appeal, in a May 2005 rating 
decision, the RO increased the veteran's disability 
evaluation to 100 percent, effective March 4, 2003.  The RO 
has not amended the October 22, 2003, effective date for 
TDIU.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The applicable law and 
regulations also provide that the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o); cf. 38 C.F.R. § 3.157.  A claim for unemployability 
compensation or TDIU is an application for "increased 
compensation" within the meaning of the statute because the 
claimant is attempting to show that his already service-
connected condition had worsened.  Wood v. Derwinski, 1 Vet. 
App. 367, 369 (1991).

The veteran's contention here is that he was unemployable due 
to PTSD as early as November 24, 2002, or within one year 
before his October 2003 TDIU claim was received, and so an 
effective date as early as November 24, 2002, should be 
assigned.  Id.  In support of his claim, the veteran cites a 
Social Security Administration (SSA) notice of award, dated 
November 24, 2002, showing that disability benefits were 
awarded by SSA for PTSD.  The veteran also cites a VA 
physician's letter, dated March 4, 2003, which stated that 
the veteran was "unable to work" as a result of his PTSD.  
The Board notes that the date of this letter is the same date 
as the effective date the RO assigned for the 100 percent 
schedular evaluation for PTSD.  

The assignment of March 4, 2003, as the effective date for 
the total schedular evaluation renders moot the assignment of 
any date after that as the effective date for the TDIU 
rating.  This is so because a TDIU rating only may be 
assigned "where the schedular rating is less than total".  
38 C.F.R. § 4.16(a); see Green (Nelson) v. West, 11 Vet.App. 
472, 476 (1998) ("[s]ince the veteran in this case is 
entitled to a 100% schedular rating for his service-connected 
lymphadenopathy, he is not eligible for a TDIU evaluation"); 
Vettese v. Brown, 7 Vet.App. 31, 34-35 (1994) ("claim for 
TDIU presupposes that the [schedular] rating for the 
condition is less than 100%").  Thus, the Board must examine 
the evidence to see if it is factually ascertainable that the 
veteran had become unemployable due to his service-connected 
disabilities, including PTSD, between October 2002, one-year 
before his formal application for TDIU was received, and 
March 4, 2003.  38 C.F.R. § 3.400(o)(2).

The Board has reviewed the veteran's arguments and the cited 
evidence on which they are based, and the Board agrees with 
the veteran, for the following reasons, that an earlier 
effective date of November 24, 2002, for TDIU is warranted in 
this case.  Concerning this, the Board acknowledges that the 
veteran did not meet the percentage requirements of section 
4.16(a) for a TDIU rating prior to March 4, 2003.  To qualify 
for a TDIU rating under that subsection it must be shown that 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities and that there is one disability ratable at 60 
percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. §§ 3.321(b), 4.16(b); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  In this case, prior to March 4, 2003, 
the veteran was rated for PTSD at 50 percent, for residuals 
of shrapnel wounds to his legs at 0 percent, for malaria at 0 
percent, and for residuals of shrapnel wounds to the left 
chest and left back at 0 percent.  His combined rating was 50 
percent, and thus, before March 4, 2003, the percentage 
requirements of section 4.16(a) were not met.  

If a veteran does not meet the percentage requirements but is 
nevertheless unemployable by reason of service-connected 
disabilities, "rating boards should submit [such a case] to 
the Director, Compensation and Pension Service, for 
extraschedular consideration" of a TDIU rating.  38 C.F.R. 
§ 4.16(b).  Although the Board is mindful of the Court's 
decision in Floyd v. Brown, 9 Vet. App. 88, 96 (1996), that 
the Board is precluded from assigning an extraschedular 
rating in the first instance but rather must remand such 
cases to the RO to refer to the Director, Compensation and 
Pension Service, the Board notes that this is not an appeal 
of the denial of an extraschedular TDIU rating but rather an 
appeal of the denial of an earlier effective date for a TDIU 
rating.  

Because the veteran did not specifically appeal the effective 
date for the 70 percent schedular rating assigned in the 
March 2004 rating decision but rather only the effective date 
for the TDIU rating, it might be said that the Board is 
allowing through the back door what it could not, given the 
Court's decision in Floyd, allow through the front, even 
though VA has proposed changes to its regulations which, 
while not yet final, aim to extend the authority to the Board 
to grant extra-schedular ratings in the first instance.  66 
Fed. Reg. 49886 (Oct. 1, 2001).  Nevertheless, given the 
persuasive evidence of unemployability due to PTSD prior to 
March 4, 2003, in the form of the November 24, 2002, SSA 
award letter granting disability benefits for PTSD and the 
private treating physician's letter of March 4, 2003, which, 
as the veteran's attorney has pointed out, did not indicate 
that the veteran had become unemployable as of that specific 
date but rather suggested that a worsening of symptomatology 
to that degree had been happening over a period time before 
that date, as well as VA treatment records dated in late 2002 
of examinations for PTSD that serve as informal claims for 
increase, the Board finds that denial of this claim is not an 
option.  See 38 C.F.R. § 3.157(b)(2).  

Moreover, remand would serve no useful purpose as the Board 
is not required to remand appeals for earlier effective dates 
for benefits to the RO for referral to other VA officials.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Finally, and most importantly, the allowance of the earlier 
effective date in this case is not clearly at odds with 
caselaw, including Floyd, and does not in anyway prejudice 
the veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim); see Floyd, 9 Vet. App. 
at 96 (noting that "the Board's action . . . resulted in the 
granting of an extra-schedular rating and thus did not result 
in prejudice ot the veteran," and affirming the Board's 
grant of an extra-schedular rating).




ORDER

Entitlement to an effective date of November 24, 2002, for a 
total rating based on individual unemployability for 
compensation purposes (TDIU) is granted, subject to 
regulations governing the payment of monetary awards.  



____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


